Citation Nr: 0632812	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  01-05 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of a 
shrapnel wound of the forehead.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for a low back 
disability and for residuals of a shrapnel wound of the 
forehead.  In November 2003, the Board remanded the claims 
for additional development.


FINDINGS OF FACT

1.  The veteran's low back disability (mechanical low back 
pain) first manifested many years after his separation from 
service and is unrelated to his period of active service or 
to any incident therein.

2.  There is no competent medical evidence demonstrating that 
the veteran's forehead scars are related to his period of 
active service or to any incident therein, including shrapnel 
injuries.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by the veteran's period of active service.  38 U.S.C.A. §§ 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 
3.310 (2006).

2.  Forehead scars were not incurred in or aggravated by the 
veteran's period of active service.  38 U.S.C.A. §§ 1131; 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2006).  "Satisfactory evidence" is 
credible evidence.  Collette, 82 F.3d at 392.  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  This provision does not establish a 
presumption of service connection; rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette, 82 F.3d at 392.  The reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims, and 
the appeal will be denied.

The Board will address each of his claims for service 
connection in turn.

A.  Low Back

The veteran's service medical records show that he complained 
of low back pain on three occasions.  On the first occasion, 
in April 1968, the veteran reported that he had low back pain 
that radiated to the lower right quadrant of his abdomen, 
that had become gradually worse over the past three weeks.  
On physical examination, the veteran had difficulty with 
flexion and lateral bending of his spine.  The impression was 
lumbar spasm.  On the second occasion, in May 1969, the 
veteran complained of abdominal cramps and back pain for the 
past two days.  He reported that he had been constipated for 
the past three days.  The diagnosis was constipation.  
Finally, in December 1970, the veteran reported to sick call 
stating that he had hurt his lower back while pulling tracks.  
The impression was minor low back strain.  On examination in 
May 1971, prior to his separation from service, examination 
of his spine revealed no abnormalities.  Because no back 
condition was found on examination at separation, the Board 
finds that there was no evidence of a chronic condition at 
separation.  However, because the veteran's service personnel 
records clearly reflect his involvement in combat, he is 
entitled to a relaxed evidentiary standard of proof to 
determine service connection for disabilities alleged to have 
been incurred in combat.  The pertinent questions are thus 
whether there is evidence of a current disability or nexus to 
service. 

The veteran alleges that he sought treatment for his back 
shortly after his separation from service.  However, when 
records of that treatment were requested, no response from 
the veteran was forthcoming.  The Board reminds the veteran 
that the duty to assist in the development and the 
adjudication of a claim is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, recons. denied, 1 Vet. App. 406 
(1991).  As the veteran did not provide records of treatment 
for his back or information sufficient to allow VA to obtain 
those records, the first post-service clinical evidence of 
record relating to treatment for a back disability is not 
dated until the December 2000 VA examination.  At that time, 
the veteran reported that he had had chronic pain in his back 
since a vehicle he was in while he was in Vietnam was hit by 
a mine.  He stated that he had visited multiple chiropractors 
for his pain, with some degree of success, but had never 
sought formal medical attention.  Physical examination 
demonstrated decreased range of motion of the lumbosacral 
spine.  There was no evidence of radiculopathy.  The 
assessment was mechanical low back pain.  The examiner did 
not opine as to whether the veteran's back pain was related 
to his period of active service.

The veteran again underwent VA examination in July 2004.  At 
that time, he reported that while in Vietnam, he landed on 
his back after he was thrown out of a vehicle that was hit by 
a mine.  He stated that he had experienced pain in his back 
since that time.  He reported a history of seeing a 
chiropractor since approximately one year after his 
separation from service.  He complained that he currently had 
low back pain radiating down both lower extremities to the 
feet.  He stated that his back pain affected his walking, and 
that repetitive bending or riding his lawn mower aggravated 
his back pain.  He reported a history of occupational heavy 
lifting with which he had often had difficulty.  Physical 
examination demonstrated decreased range of motion of the 
lumbosacral spine.  There was no evidence of muscle spasm, 
although there was tenderness over both sacroiliac joints in 
the lumbar midline.  There was no evidence of radiculopathy.  
X-ray examination revealed degenerative changes.  The 
diagnosis was mechanical low back pain with no objective 
evidence of radiculopathy.  In addressing whether the 
veteran's current back disability was related to his period 
of active service, the examiner found that such relationship 
was less likely than not, as the veteran had not complained 
of back pain at the time of his discharge, and there was no 
evidence of treatment for back pain until approximately 30 
years after his separation from service.

While the veteran alleges that he received treatment for his 
back shortly after his discharge from service, there are no 
records which reflect treatment for back problems dated prior 
to December 2000, approximately 29 years after separation 
from service.  In view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
there is no evidence relating the veteran's back problem to 
his period of active service.  Accordingly, service 
connection is not warranted.

In recent statements in support of his claim the veteran has 
attributed his back disability to his active service; 
however, as a layperson, the veteran is not competent to give 
a medical opinion on diagnosis, causation, or aggravation of 
a medical condition.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The Board acknowledges that 
the veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The veteran also alleges continuity of symptomatology since 
service, but his allegations are not supported by the 
objective evidence.  The evidence as a whole shows no 
continuity of symptomatology of a back problem since service.  
38 C.F.R. § 3.303(b) (2006); Mense v. Derwinski, 1 Vet. App. 
354 (1991).  

The weight of the medical evidence demonstrates that the 
veteran's back disability began many years after service and 
was not caused by any incident of service.  The Board 
concludes that a back disability was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Scars

The veteran's service medical records demonstrate that in 
March 1969 he sustained a laceration to his left tibia when 
the vehicle he was in was hit by a rocket.  The veteran was 
admitted to the hospital for treatment for a period of one 
week, during which time no mention of any wounds to the 
forehead was made.  The rest of the veteran's service medical 
records are similarly silent as to any wounds to the 
forehead.  No forehead scars were noted on examination prior 
to separation in May 1971.

There are no post-service treatment records pertaining to the 
veteran's forehead scars.  On VA examination in July 2004, 
the veteran reported that he sustained lacerations to his 
forehead in the same in-service incident in which he 
sustained a laceration to his left tibia.  Physical 
examination revealed two scars on the veteran's forehead.  
The first was a barely visible oblique scar through the left 
eyebrow measuring 1 x 0.2 centimeters.  The second was just 
to the left of the midline at the hairline, and also measured 
1 x 0.2 centimeters.  The examiner did not opine as to 
whether the veteran's forehead scars were related to his 
period of active service, including shrapnel injury.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
there is no evidence relating the veteran's forehead scars to 
his period of active service.  Accordingly, service 
connection is not warranted.

In recent statements in support of his claim the veteran has 
attributed his forehead scars to his active service; however, 
as a layperson, the veteran is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The Board acknowledges that 
the veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  However, because there is no in-service 
documentation of forehead lacerations and the veteran did not 
complain of his forehead scars for approximately 30 years 
after his separation from service, the Board finds that 
service connection is not warranted.

The weight of the medical evidence demonstrates that the 
veteran's forehead scars were not caused by any incident of 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2001, May 2004, and 
August 2005; a rating decision in January 2001; a statement 
of the case in February 2001l; and a supplemental statement 
of the case in October 2001.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a low back disability is denied.

Service connection for residuals of a shrapnel wound of the 
forehead is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


